NO. 07-12-0247-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                        PANEL C

                                   JULY 12, 2012
                          ______________________________

                            REGINALD CLAYTON CANNON,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                   NO. 58,097-B; HON. JOHN BOARD, PRESIDING
                        _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and HANCOCK, and PIRTLE, JJ.

       Reginald Clayton Cannon, appellant, attempts to appeal his conviction for

aggravated assault with a deadly weapon. The trial court imposed his sentence in open

court on December 10, 2011. Appellant then filed a notice of appeal on June 18, 2012.

We dismiss for want of jurisdiction.

       To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion
for new trial is filed. TEX. R. APP. P. 26.2(a). No motion for new trial having been filed

here, appellant's notice of appeal was due to be filed by January 9, 2012. Because it

was not so filed until June 18, 2012, and because no extension of that deadline was

sought, it was late.

        A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

        Accordingly, appellant=s appeal is dismissed.1



                                                         Brian Quinn
                                                         Chief Justice



Do not publish.




        1
        The appropriate vehicle for seeking an out-of-time appeal from a final felony conviction is by writ
of habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure. See TEX. CODE
CRIM. PROC. ANN. art. 11.07 (West 2005).


                                                    2